     Case 3:21-cv-00239-MCR-HTC Document 15 Filed 09/09/21 Page 1 of 2

                                                                             Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

JACKIE S. BERGER,
       Plaintiff,

v.                                                 CASE NO. 3:21cv239-MCR-HTC

OFFICER YOUNG, et al.,
     Defendants.
_________________________/

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated July 30, 2021, ECF No. 14, which recommends that this

case be dismissed for failure to state a claim on which relief may be granted. Plaintiff

was furnished with a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation and any duly filed

objections, I have determined that the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      (1)    The Magistrate Judge’s Report and Recommendation, ECF No. 14, is

             adopted and incorporated by reference in this Order.
     Case 3:21-cv-00239-MCR-HTC Document 15 Filed 09/09/21 Page 2 of 2

                                                                  Page 2 of 2


     (2)   This case is DISMISSED pursuant to 28 U.S.C. §§ 1915A(b)(1);

           1915(e)(2)(B)(ii).

     (3)   The Clerk is directed to close the file.

     DONE AND ORDERED this 9th day of September 2021.




                                      s/ M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:21cv239-MCR-HTC
